UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 16-7450


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

OLUWASEGUN OGUN,

                   Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, Senior District Judge. (4:12-cr-00004-RBS-TEM-
1; 4:16-cv-00097-RBS)


                                     No. 20-6578


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

CORBIN ALEXANDER DICKERSON,

                   Defendant - Appellant.
Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., Senior District Judge. (3:09-cr-00283-JAG-3; 3:16-cv-
00443-JAG)


Submitted: February 7, 2022                                       Decided: March 22, 2022


Before MOTZ, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Geremy C. Kamens, Federal Public Defender, Frances H. Pratt, Assistant
Federal Public Defender, Laura J. Koenig, Assistant Federal Public Defender, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for Appellants. G. Zachary
Terwilliger, United States Attorney, Jessica D. Aber, United States Attorney, Aidan Taft
Grano-Mickelsen, Assistant United States Attorney, Daniel T. Young, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Appellants contend that their 18 U.S.C. § 924(c)

convictions are infirm because they rest—at least in part—on invalid predicate offenses.

Though Appellants claim otherwise, we conclude that our recent decision in United States

v. Crawley, 2 F.4th 257 (4th Cir. 2021), cert. denied, __ S. Ct. __, 2022 WL 89589 (U.S.

Jan. 10, 2022), forecloses Appellants’ challenge. Thus, we affirm.

       In 2012, Oluwasegun Ogun pleaded guilty, pursuant to a plea agreement and a

statement of facts incorporated therein, to three offenses: one count of conspiracy to

commit Hobbs Act robbery (Count 1), in violation of 18 U.S.C. § 1951(a); and two counts

of brandishing a firearm during a crime of violence (Counts 5 and 6), in violation of 18

U.S.C. § 924(c)(1)(A). For Count 5, the indictment alleged two predicate crimes of

violence: Count 1’s Hobbs Act conspiracy and a substantive count of Hobbs Act robbery—

pertaining to the robbery of a Cold Stone Creamery restaurant—charged in Count 2. Count

6 likewise identified a pair of predicates: the Count 1 conspiracy and a Hobbs Act robbery

of a Subway restaurant, which was charged in Count 3. The district court sentenced Ogun

to 421 months’ imprisonment.

       Similarly, in 2009, Corbin Alexander Dickerson pleaded guilty, pursuant to a plea

agreement and an incorporated statement of facts, to using, carrying, possessing, and

brandishing a firearm in relation to a crime of violence (Count 7), in violation of 18 U.S.C.

§ 924(c). As with Ogun, Dickerson’s indictment alleged Hobbs Act conspiracy (Count 1)

and Hobbs Act robbery (Count 6) as the two predicate offenses supporting the § 924(c)



                                             3
charge. Dickerson received a 120-month prison sentence, plus a 5-year term of supervised

release.

       In 2016, Appellants, relying on Johnson, * each moved under 28 U.S.C. § 2255 to

vacate their § 924(c) convictions. After the district court denied relief on Ogun’s motion,

this court granted a certificate of appealability on the question of “whether an 18 U.S.C.

§ 924(c) conviction is infirm if it rests on multiple predicate crimes of violence, at least

one of which is invalid.” United States v. Ogun, No. 16-7450 (4th Cir. Nov. 2, 2020)

(unpublished order). As to Dickerson, the district court denied relief on his motion but

granted a certificate of appealability on this same issue.

       “We review a district court’s denial of relief on a § 2255 motion de novo.” United

States v. Palacios, 982 F.3d 920, 923 (4th Cir. 2020), cert. denied, 141 S. Ct. 2826 (2021).

In the wake of Johnson and its progeny, this court has determined that one of the predicates

at issue—conspiracy to commit Hobbs Act robbery—is not a crime of violence for

purposes of § 924(c). See United States v. Ali, 991 F.3d 561, 573 (4th Cir.), cert. denied,

142 S. Ct. 486 (2021). Substantive Hobbs Act robbery, on the other hand, continues to

qualify as a valid § 924(c) predicate. See id.

       In United States v. Crawley—for which these appeals were placed in abeyance—

we held that, if a defendant’s § 924(c) conviction is “expressly based on [a] valid and

invalid predicate,” then it “remains sound following Johnson and its progeny.” 2 F.4th at




       Johnson v. United States, 576 U.S. 591, 606 (2015) (holding that residual clause
       *

of Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(ii), is unconstitutionally vague).

                                              4
263. In other words, we will uphold a § 924(c) conviction if it is “expressly predicated”

on at least one offense that categorically qualifies as a crime of violence or drug trafficking

crime. Id. To determine which predicate offenses underlie a § 924(c) conviction obtained

by a guilty plea, we may look to “the critical record documents,” id. at 267, which include

the indictment, the plea agreement, the statement of facts, and the plea colloquy, id. at 263-

64. At bottom, the inquiry centers on whether “the conduct to which the defendant admits

is in fact an offense under the statutory provision under which he is pleading guilty,” id. at

265 (internal quotation marks omitted), and, if so, whether that offense is a valid predicate,

id. at 263.

       As discussed above, Ogun’s indictment expressly identified a valid predicate

(Hobbs Act robbery) and an invalid predicate (Hobbs Act conspiracy) as the crimes of

violence underlying his § 924(c) charges. And the statement of facts bore out these

allegations, as Ogun admitted that he and his coconspirator agreed to commit—and did in

fact commit—gunpoint robberies of two restaurants. The same was true for Dickerson: the

indictment alleged that the § 924(c) conviction was predicated on Hobbs Act conspiracy

and Hobbs Act robbery, and Dickerson admitted in the statement of facts to conspiring to

commit several robberies over a three-month period, including a restaurant robbery where

Dickerson served as the getaway driver while his confederates brandished a firearm and

stole money from the restaurant safe.

       So, having reviewed the critical record documents in each case, we are satisfied that

each of the § 924(c) charges was expressly based on a valid predicate and an invalid

predicate. Under Crawley, that is enough to sustain Appellants’ convictions.

                                              5
       Appellants’ attempts to distinguish Crawley are unpersuasive. First, Appellants

correctly note that, in Crawley, the predicates at issue—Hobbs Act conspiracy and a drug

trafficking offense, 2 F.4th at 260—were wholly distinct, whereas the predicates here

involved different violations of the same criminal statute. But nothing in Crawley indicates

that its holding is limited to situations in which one predicate is a crime of violence and the

other is a drug trafficking crime. Rather, Crawley broadly speaks to instances in which “a

§ 924(c) conviction [is] based on one valid and one invalid predicate offense.” 2 F.4th at

263. Such is the situation here.

       Second, Appellants contend that, unlike in Crawley, the records in their cases do

not unambiguously establish “which predicate offense—the valid or the invalid—formed

the basis for” their § 924(c) convictions. But this argument incorrectly presupposes that

only one offense can serve as the predicate for a given § 924(c) charge. Moreover, these

cases are, in fact, similar to Crawley because, in all three cases, the defendant’s “statement

of facts supporting the plea include[s] proof of both predicate offenses.” 2 F.4th at 267.

Thus, like the court in Crawley, we discern no ambiguity in the predicates that underlaid

Appellants’ § 924(c) convictions.

       Accordingly, we affirm the judgments denying relief on Appellants’ § 2255

motions. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  AFFIRMED



                                              6